Opinion issued June 9, 2008



 








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00451-CV
__________


IN RE TINA BENKISER, CHAIRMAN, REPUBLICAN PARTY OF TEXAS,
AND THE REPUBLICAN PARTY OF TEXAS, Relators




Original Proceeding on Petition for Writ of Mandamus (1)



MEMORANDUM  OPINION
	Relators, Tina Benkiser, Chairman, Republican Party of Texas, and the
Republican Party of Texas, have filed a petition for a writ of mandamus challenging
a June 4, 2008 temporary restraining order, signed by the Honorable Tom Sullivan,
in favor of real parties in interest, Debra Medina, Mallory Miller, Jr., Dustan Costine,
Chad Creighton, Richard Wyatt, and Kay Fisher.  
	In In re Newton, the Texas Supreme Court determined that mandamus relief
was available to vacate a temporary restraining order based on the fact that temporary
restraining orders are generally not appealable and that there was no adequate remedy
by appeal.  146 S.W.3d 648, 652-53 (Tex. 2004). In support of its holding, the
supreme court noted that by granting the temporary restraining order after the election
in question had begun and by setting the temporary injunction hearing the day after
the election was over, the district court had "essentially made a final, non-appealable
adjudication affecting" the parties' rights to participate in the election.  Id. at 652. 
Here, because the temporary restraining order evidences that a hearing on the real-parties-in-interest request for a temporary injunction has been set for June 9, 2008 at
3:00 p.m., relators have failed to establish the lack of an adequate remedy by appeal. 
  	Accordingly, we deny the petition for a writ of mandamus. 


PER  CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
1. 			The underlying lawsuit is styled Medina v. Benkiser, No. 919790 (County Civil Court
at Law No. 4, Harris County).